UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7828



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                            Plaintiff - Appellant,

          versus

WILLIAM BOBBITT, JR.,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-748-2)


Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying recon-

sideration. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we deny in

forma pauperis status and dismiss the appeal on the reasoning of
the district court. Brock v. Bobbitt, No. CA-95-748-2 (E.D. Va.
July 24, 1995; Nov. 9, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2